                   Case 1:19-cv-10929-CM Document 42 Filed 03/02/21 Page 1 of 2
                    Case 1:19-cv-10929-CM Document 41 Filed 03/01/21 Page 1 of 2



                        KCO
          KABAT CHAPMAN & OZMER LLP
~ -- -- - - - Atlan.~t~a_ __Los Ang_eles._ _ _ _ _ __
                                                                                                  R YAN D. WATSTEIN
                                                                                          DIRECT D IAL: 404.400.7318
                                                                                      E-MAIL: rwatstein@kcozlaw.com
                                                       March 1, 2021
                                                                                               s/~/z-'
          Honorable Colleen McMahon                USDCSDNY
          Daniel Patrick Moynihan
          United States Courthouse                 DOCUMENT
          500 Pearl Street, Courtroom 24A          ELECTRONICALLY FILED
           ew York, ew York l 0007                 IX)C #=-----+----1
          Fax: (2 12) 805-7942                     DATE FILED:     >
                                                               2- 2../

                  Re:                             v:
                          The RD! Corporation Charter Communications, Inc:, Case No. l: 19-cv-10929
                          (S.D . . Y) - - - - -               ----                -- --

          Dear Judge McMahon,

                 The Parties write jointly to inform the Court of their intent to pursue mediation and to
          request a continuance of the March 12, 2021 pre-trial order deadline until after mediation and a
          two-week continuance of the March 12, 2021 summary judgment deadline until March 26, 202 1.
          As set forth in more detail below, the Parties respectfully submit that the instant request is
          supported by good cause, not foreseeable at the time the Court entered its amended Civil Case
          Management Plan (ECF 38).

                  Plaintiff The RDl Corporation ("RDI") initiated this action against Defendant Charter
          Communications, Inc. ("Charter") on November 26, 20 19. (ECF l.) During the first several
          months after Plaintiff filed the Complaint, the Parties engaged in settlement discussions, including
          d iscussing the possibility of fil ing a joint motion to stay the case while the Parties pursued
          mediation. The Parties requested and received extensions of multiple deadlines while pursuing
          possible settlement. (See, e.g., ECF 17, 18, 19, 20, 21, 22, 25, 26.) Ultimately, those discussions
          fell through, and on March 4, 2020, the Parties faxed a Civil Case Management Plan to the Court.
          The Court entered the Civil Case Management Plan on March 6, 2020. (ECF 27.) Shortly
          thereafter, the Parties began exchanging discovery.

                   Thereafter, on March 27, 2020 and May 8, 2020, the Court entered general orders
           modifying existing scheduling orders and related matters in light of the current pandemic. As a
           result, discovery in this case was set to close in this matter on September 28, 2020. The Parties
           sought, and the Court granted, a brief extension of the discovery period through and including
           January 28, 2021, and a concomitant extension of all other case deadlines (ECF 37). On October
           l , 2020, the Court entered an amended Civil Case Management P lan (ECF 38).

                The Parties have completed discovery in this case, and per the amended Civil Case
           Management plan, are currently scheduled to submit a joint pretrial order and motions for summary


           17117th Street NW, Suite 1550, Atlanta. Georgia 30363       404.400.7300         www .kcozlaw.com
         Case 1:19-cv-10929-CM Document 42 Filed 03/02/21 Page 2 of 2
          Case 1:19-cv-10929-CM Document 41 Filed 03/01/21 Page 2 of 2
Honorable Colleen McMahon
March 1, 202 1
Page 2

judgment by no later than March 12, 2021. The Parties have recently conferred and have agreed
to pursue mediation in this case after fully briefing summary judgment but prior to any summary
judgment rulin~ TfiePart1es elieve this course wtlrlead to the most productive medi-a~   t 10
                                                                                            - n- ~o_r_a- -- ------1
variety of reasons related to the underlying facts and legal arguments, which are beyond the scope
of this letter.

        Accordingly, the Parties respectfully request that the Court continue the March 12, 2021
summary judgment motion deadline two weeks to March 26, 2021 and continue the March 12,
2021 joint pretrial order deadline, to be re-set, if necessary, after the Parties complete mediation.
The Parties are cognizant that the Court disfavors such continuations but believes that fully
briefing summary judgment will allow the Parties to more effectively mediate, but that avoiding
the expense of preparing the pretrial order will preserve resources for potential resolution.

        The Parties are in the process of identifying a mutually agreeable mediator and will provide
an update to the Court regarding the status of their mediation efforts within forty -five days of the
date of this letter. The Parties will also notify the Court upon the completion of mediation whether
they-have resolvedihis-matterorwhether a ruling-on summaryjudgmentand re-setting of thejoint
pretrial order deadline is necessary.

        This is the second extension of the joint pretrial order and summary judgment deadline the
Parties have sought and it is not being sought for purposes of delay.

                                                      Respectfully submitted,

 Isl Chelsea Koff (by permission)                   Isl Ryan D. Watstein
 Craig S. Barnett (pro hac vice)                    Ryan D. Watstein
 cbarnett@steamsweaver.com                          (admitted pro hac vice)
 Chelsea E. Koff (pro hac vice)                     rwatste in(@kcozlaw. com
 ckoff@stearnsweaver.com                            Daniel H. Gaynor
 STEARNS WEAVER MILLER                              (admitted pro hac vice)
 WEISSLER ALHADEFF &                                dgavnor@kcozlaw.com
 SITTERSON, P.A.                                    Rachel M. Bishop
 200 East Las Olas Boulevard, Suite 2100            (admitted pro hoc vice)
 Fort Lauderdale, Florida 3330 I                    rbishop@kcozlaw.com
 Phone: (954) 462-9587                              KABAT CHAPMAN & 0Zl\.1ER
                                                    LLP
 Jonathan D. Lupkin (JL-0792)                        171 17th Street NW, Suite 1550
 Michael B. Smith (MS-3281)                         Atlanta, Georgia 30363
 LUPKINPLLC                                         Tel: ( 404) 400-7300
 80 Broad Street, Suite 1301                        Fax: (404) 400-7333
 New York, NY 10004
 Phone: (646)367-2771                               Counsel for Defendant Charter
 Fax: (646) 219-4870                                Communications, Inc.

 Counsel for Plaintiff The RDI Corporation
